Title: To George Washington from Major General Adam Stephen, 17 May 1777
From: Stephen, Adam
To: Washington, George



Sir
Chatham [N.J.] 17th May 1777

This moment arrivd. I have learnd that The Hessians embarked in the Boats mentiond in my last, amount to about 350—That the troops sent over to the Jerseys was not so much to Execute any present Enterprise, as to guard agt One—Asson [As soon] as the Enemy understood that the Artillery & troops were moved from Newark—They immediatly gave orders for These troops to proceed to the Jerseys—It was reported here that M.G. Tryon was dead: He is neither dead nor wounded.
There is not above 800 Effectives left in N. york—The Circumstance which gives the greatest pleasure & Discovers the Situation of the Enemy more Clearly; is, that the people formerly attached to Governmt; are be come our friends, & would willingly leave N. York if they Could.
On Tuesday last 40 of the Enemy most dangerously wounded on Saturday were Carryd into N. York.
Majr Fraser of the 2d Batt. of the 71t & Capt. Stewart of the Light Infantry were wounded.

Bergen is in the same Situation as formerly—It must be Attempted to morrow night, or the Tide will not Answer again for a Week—Can so many men be spard from the Lines?
I have a deserter from Bergen here, but he is so drunk—I have orderd him to sleep.
I hope a parcel of these deserters will be hangd, one on Every Road leading to the Enemys posts. I have the honour to be sr, your Excellency’s Most Obt hule Ser.

Adam Stephen

